Name: Commission Implementing Decision (EU) 2015/1159 of 13 July 2015 on a measure taken by Spain in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of an angle grinder manufactured by Varo Belgium (notified under document C(2015) 4664) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: international trade;  technology and technical regulations;  marketing;  consumption;  mechanical engineering;  Europe
 Date Published: 2015-07-15

 15.7.2015 EN Official Journal of the European Union L 187/86 COMMISSION IMPLEMENTING DECISION (EU) 2015/1159 of 13 July 2015 on a measure taken by Spain in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of an angle grinder manufactured by Varo Belgium (notified under document C(2015) 4664) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) Spain informed the Commission of a measure to prohibit the placing on the market of an angle grinder, Powerplus model POWX060 manufactured by Varo Belgium. (2) The angle grinder bore CE marking, according to Directive 2006/42/EC. (3) The reason for taking the measure was the non-conformity of the angle grinder with the essential health and safety requirements set out in Annex I to Directive 2006/42/EC, points 1.3.2  Risk of break up during operation, 1.7.3  Marking of machinery and 1.7.4.2  Contents of instructions, on the grounds that the machine does not succeed the resistance test, breaking the protection of the disc, with the consequent risk of projecting it at high speed onto the worker. (4) The notification was accompanied by an inspection report established by Laboratorio de Maquinas y Mecanismos, Madrid. (5) The Commission wrote to the manufacturer and to the distributor inviting them to comment on the measure taken by Spain. In reply, the manufacturer stated that the product has been withdrawn voluntarily from the market and that corrective measures have been taken for the successive products. (6) The documentation available, the comments expressed and the action taken by the parties concerned demonstrate that the angle grinder, Powerplus model POWX060 fails to comply with the essential health and safety requirements set out in Directive 2006/42/EC. It is therefore appropriate to consider the measure taken by Spain as justified, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Spain to prohibit the placing on the market of an angle grinder, Powerplus model POWX060 manufactured Varo Belgium, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 July 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.